         Case 1:18-cr-00706-WHP Document 53
                                         54 Filed 08/13/20 Page 1 of 1




                              JAMES E. NEUMAN, P.C.
                                          Attorney at Law
                                   100 Lafayette Street – Suite 501
                                    New York, New York 10013
                                                –––
                                       TEL 212-966-5612
                                       FAX 646-651-4559
                                      www.jamesneuman.com


                                                       August 13, 2020



BY ECF
Hon. William H. Pauley
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re: United States v Miller, 18 Cr. 706 (WHP)

Your Honor:

               As you will recall, on July 29, 2020, this Court granted the application of Donald
Miller for compassionate relief. During the oral argument on the motion, we noted that, if Mr. Miller
were to be released, he would be able both to provide child care while his wife worked, and also
work as a superintendent in the same building during the hours his wife was home. In the Order
granting the motion, this Court specified that Mr. Miller would be “subject to home confinement
enforced by location monitoring with technology at the discretion of the Probation Office until May
12, 2021,” and that he would be “confined to the residence approved by the Probation Office
24-hours per day except for emergency medical visits.”

                 Since Mr. Miller’s release, the probation officer has suggested to counsel that we
request that this Court modify the Order by providing that Mr. Miller is subject to “home detention,”
rather than “home confinement.” With that modification, Mr. Miller would be permitted to work in
his building (still without leaving the premises). But without that modification, I am informed, Mr.
Miller cannot work, even in the same building. Accordingly, we ask that this Court modify its prior
Order by providing that Mr. Miller is subject to home detention, rather than home confinement.

                                               Respectfully submitted,
Application granted. Mr. Miller is now subject
to home detention rather than home confinement.
                                                       /s/
                                               James E. Neuman




         August 13, 2020
